Citation Nr: 0302331	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for torn rotator cuff, left shoulder, between May 10, 
1995 and September 8, 1996.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, between November 1, 1996 and January 22, 2001.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from January 23, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In an April 2001 decision the Board denied the veteran's 
claim for an initial evaluation in excess of 10 percent for 
postoperative residuals of a torn rotator cuff, left 
shoulder.  The veteran appealed.  

In August 2002, a Joint Motion for Remand was filed with the 
Unites States Court of Appeals for Veterans Claims (Court), 
requesting that the issue of a evaluation of the disability 
rating for torn rotator cuff, left shoulder, on appeal from 
an initial grant of compensation under the provisions of 38 
U.S.C.A. § 1151 be remanded for additional development.  In 
the motion, the parties also agreed that the Board should 
address whether the veteran is entitled to a separate rating 
for his arthritis of the acromioclavicular joint pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. 488 (1991).  The Board 
was also to discuss whether the veteran is entitled to a 
separate rating for impingement syndrome, and whether Esteban 
v. Brown, 6 Vet. App. 259 (1994) provides a basis for a 
separate rating with regard to the acromioclavicular joint 
arthritis.  The Court granted the motion and remanded the 
case to the Board for readjudication in September 2002.  

The veteran was afforded a VA joints examination in August 
2002.  After this examination, in a September 2002 rating 
decision, the RO increased the evaluation for postoperative 
residuals of a torn rotator cuff, left shoulder to 20 percent 
effective January 23, 2001.  The disability was then rated 
under Diagnostic Code 5201 for limitation of motion involving 
the shoulder/arm.  A Supplemental Statement of the Case was 
not issued after this action.  Hence, the matter must be 
remanded to the RO to issue an SSOC.  38 C.F.R. § 19.31 (b) 
(2002).  

In order to ensure due process, this case is REMANDED to the 
RO for the following: 

1.  The RO should issue the veteran and 
his representative an appropriate SSOC 
explaining the September 2002 rating 
decision that increased the evaluation 
for postoperative residuals of a torn 
rotator cuff, left shoulder, to 20 
percent effective January 23, 2001.  

2.  The veteran should be afforded VA 
orthopedic examination.  The claims 
folder must be made available to the 
orthopedic examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All indicated special 
tests are to be performed.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

3.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's impingement of the 
supra spinuloses tendon supraspinatus 
(muscle) is a residual of the May 10, 
1995 injury.  

4.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's osteoarthritis of the 
left acromioclavicular joint is a 
residual of the May 10, 1995 injury.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

